Citation Nr: 1453254	
Decision Date: 12/03/14    Archive Date: 12/10/14

DOCKET NO.  12-24 108A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Gainesville, Florida


THE ISSUE

Entitlement to payment or reimbursement for unauthorized medical expenses incurred by the Veteran at Baptist Medical Center on February 18, 2012.


REPRESENTATION

Veteran represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

M. M. Olson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1973 to May 1977.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2012 determination by the Department of Veterans Affairs North Florida/South Georgia Veterans Health System in Gainesville, Florida.  


FINDINGS OF FACT

1. The evidence is at least in relative equipoise as to whether the treatment received at Baptist Medical Center on February 18, 2012, was for a condition of such a nature that a prudent layperson would have reasonably expected that delay in seeking immediate medical attention would have been hazardous to life or health.

2. The evidence is at least in relative equipoise as to whether a VA or other Federal facility/provider was feasibly available on February 18, 2012, and whether an attempt to use them beforehand would not have been considered reasonable by a prudent layperson in the Veteran's circumstances.


CONCLUSION OF LAW

The criteria for payment or reimbursement for unauthorized medical expenses incurred at Baptist Medical Center on February 18, 2012, have been met.  38 U.S.C.A. § 1725 (West 2002 & Supp. 2014); 38 C.F.R. §§ 17.1000-1008 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In this decision, the Board grants entitlement to payment or reimbursement for unauthorized medical expenses incurred at Baptist Medical Center on February 18, 2012.  Therefore, no discussion of VA's duty to notify or assist is necessary.

Payment or reimbursement for emergency services for nonservice-connected conditions in non-VA facilities may be authorized under 38 U.S.C.A. § 1725 and 38 C.F.R. §§ 17.1000-17.1002.  Section 1725 was enacted as part of the Veterans Millennium Health Care and Benefits Act, Public Law 106-117, Title I, Subtitle B, § 111, 113 Stat. 1556 (1999), which provides general authority for the reimbursement of non-VA emergency treatment.  To be eligible for reimbursement under this Act, the veteran has to satisfy all of the following conditions:

(a) The emergency services were provided in a hospital emergency department or a similar facility held out as providing emergency care to the public;

(b) The claim for payment or reimbursement for the initial evaluation and treatment is for a condition of such a nature that a prudent layperson would have reasonably expected that delay in seeking immediate medical attention would have been hazardous to life or health (this standard would be met if there were an emergency medical condition manifesting itself by acute symptoms of sufficient severity (including severe pain) that a prudent layperson who possesses an average knowledge of health and medicine could reasonably expect the absence of immediate medical attention to result in placing the health of the individual in serious jeopardy, serious impairment to bodily functions, or serious dysfunction of any bodily organ or part);

(c) A VA or other Federal facility/provider was not feasibly available and an attempt to use them beforehand would not have been considered reasonable by a prudent layperson;

(d) The claim for payment or reimbursement for any medical care beyond the initial emergency evaluation and treatment is for a continued medical emergency of such a nature that the veteran could not have been safely discharged or transferred to a VA or other Federal facility;

(e) At the time the emergency treatment was furnished, the veteran was enrolled in the VA health care system and had received medical services under authority of 38 U.S.C. Chapter 17 within the 24-month period preceding the furnishing of such emergency treatment;

(f) The veteran is financially liable to the provider of emergency treatment for that treatment;

(g) The veteran has no coverage under a health-plan contract for payment or reimbursement, in whole or in part, for the emergency treatment;

(h) The veteran has no contractual or legal recourse against a third party that could reasonably be pursued for, or in part, the veteran's liability to the provider;

(i) The veteran is not eligible for reimbursement under 38 U.S.C.A. § 1728 for the emergency treatment provided (38 U.S.C.A. § 1728 authorizes VA payment or reimbursement for emergency treatment to a limited group of veterans, primarily those who receive emergency treatment for a service-connected disability).  See 38 C.F.R. § 17.1002.  Failure to satisfy any of the criteria listed above precludes VA from paying unauthorized medical expenses incurred at a private facility.  See 38 U.S.C.A. § 1725(b); 38 C.F.R. § 17.1002(g).  

The Veteran asserts that he woke up one night and was coughing very hard.  Because he believed he had pneumonia, he went to the local emergency room at Baptist Medical Center the next morning.  The Veteran asserted that he was not feeling well enough to travel to the closest VA Medical Center in Gainesville, and he knew that the VA outpatient clinic in Jacksonville would require making an appointment for a later date.  Treatment records from Baptist Medical Center reflect a diagnosis of acute bronchitis.

First, private treatment records demonstrate that on February 18, 2012, the Veteran was treated in a hospital emergency department.  Second, the Board finds that based on the Veteran's description of his symptoms and his belief that he had pneumonia, the evidence is at least in relative equipoise as to whether a prudent layperson would have reasonably expected that delay in seeking immediate medical attention would have been hazardous to life or health.  Layno v. Brown, 6 Vet. App. 465, 469-70 (1994) (holding that a lay witness is competent to testify to that which the witness has actually observed and is within the realm of his personal knowledge).  Additionally, the evidence shows the Veteran lived approximately 82 miles from the closest VA Medical Center in Gainesville, Florida.  Further, the Board finds the evidence is at least in relative equipoise as to whether a prudent layperson would not have considered it reasonable to attempt to visit the nearby VA outpatient clinic in Jacksonville.

Here, the evidence does not demonstrate any continued medical emergency.  In addition, the Veteran was enrolled in the VA health care system and had received medical services within the 24-month period preceding the emergency treatment on February 18, 2012.  Further, the evidence shows the Veteran is financially liable to Baptist Medical Center and indicates the Veteran does not have any coverage under a health-plan contract for payment or reimbursement for the emergency treatment.  Finally, the evidence does not show the Veteran has any contractual or legal recourse against a third party, and the Veteran is not eligible for reimbursement under 38 U.S.C.A. § 1728.  

In light of the above, the Board finds that all criteria for the payment or reimbursement of medical expenses incurred for emergency care under 38 U.S.C.A. § 1725 have been met.  Accordingly, the Veteran's claim of entitlement to payment or reimbursement for unauthorized medical expenses incurred at Baptist Medical Center on February 18, 2012, is granted.  


ORDER

Entitlement to payment or reimbursement for unauthorized medical expenses incurred at Baptist Medical Center on February 18, 2012, is granted subject to those provisions governing the payment of monetary benefits.



____________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


